Citation Nr: 1010867	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a higher rating for degenerative joint 
disease, left knee, currently evaluated as 20 percent 
disabling. 

2.	Entitlement to a higher rating for left knee 
instability, currently evaluated as      20 percent 
disabling. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from December 1974 to 
November 1987.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to the   benefits 
sought. 

Previously, a Travel Board hearing at the RO was scheduled 
for February 2010.  The Veteran did not appear for the 
hearing, and has not since provided a good cause 
justification for failure to appear or requested to 
reschedule the hearing. Therefore, his hearing request is 
deemed withdrawn. See 38 C.F.R. § 20.704(e) (2009). 


FINDINGS OF FACT

1.	The range of motion in the left knee has been no worse 
than 0 to 50 degrees when considering the impact of pain and 
other forms of functional loss, with a previous measurement 
that established limitation of extension to 10 degrees, not 
corroborated on later testing. 

2.	The Veteran has left knee subluxation and lateral 
instability no worse than moderate in degree. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 20 
percent for left knee degenerative joint disease. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5260 (2009).


2.	The criteria are not met for a higher rating than 20 
percent for left knee instability. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from September 2006, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in   Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the July 2007 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through arranging for the Veteran to 
undergo VA medical examinations. See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claims, the Veteran 
has provided several personal statements. While he previously 
requested a Travel Board hearing in this matter, he failed to 
appear on the scheduled hearing date. There is no indication 
of any further available evidence or information which                 
has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this case, the RO has assigned separate 20 percent 
disability evaluations for the Veteran's left knee disability 
under the provisions for knee limitation of flexion, found at 
38 C.F.R. § 4.71a, Diagnostic Code 5260, and for other 
impairment of the knee, at 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             
60 degrees. A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The Veteran underwent a VA Compensation and Pension 
examination in June 2007. At that time, he described symptoms 
from a left knee joint condition of weakness, stiffness, 
swelling, giving way, lack of endurance and locking. He did 
not have any heat, redness, fatigability or dislocation. 
There was left knee pain occurring three times per day and 
lasting for one hour each instance, estimated at level 7 out 
of 10, and relieved by rest and ibuprofen. At the time of 
pain the Veteran could function with medication, and he did 
not experience incapacitation. There was no functional 
impairment resulting from this condition. On objective 
evaluation, the left knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation or guarding of movement. Examination did reveal 
crepitus. There was no recurrent subluxation, locking pain or 
joint effusion. Range of motion findings consisted of left 
knee flexion to 90 degrees, and extension to 10 degrees. 
There was pain at the endpoints of motion. Joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. The 
anterior and posterior cruciate ligaments stability test were 
within normal limits, as were the medial and lateral 
collateral ligaments stability test and medial and lateral 
meniscus test. The diagnosis was degenerative joint disease 
of the left knee. This represented a revision from a prior 
diagnosis of chronic synovitis secondary to rheumatoid 
arthritis, based on subjective history and x-ray findings. 

Another VA medical examination was completed in October 2009. 
The Veteran reported pain at the level of 9 out of 10, with 
flare-ups two to three times per week lasting for one to five 
hours. During flare-ups he indicated having functional 
impairment described as loss of work and limitation of motion 
of the knee joint. The Veteran described giving way while 
walking and joint locking when standing for long periods. He 
was not receiving any treatment for his condition. He stated 
that in the past 12 months his condition had not resulted in 
any incapacitation. Physical examination revealed no signs of 
edema, instability, abnormal movement, weakness, redness, 
heat, deformity, malalignment, drainage, subluxation or 
guarding of movement. There was tenderness. There was 
acquired genu recurvatum with weakness and insecurity on 
weight bearing, locking pain and crepitus. There was no 
ankylosis. Range of motion was flexion to 100 degrees, with 
pain beginning at 50 degrees, and extension to 0 degrees with 
pain at the endpoint of motion. Joint function was considered 
additionally limited after repetitive use by pain, fatigue, 
and lack of endurance. The medial and lateral collateral 
ligaments stability test, anterior and posterior cruciate 
ligaments stability test, and medical and lateral meniscus 
stability test were all within normal limits. The estimated 
effect of the   left knee condition on both the Veteran's 
usual occupation and daily activity was pain and difficulty 
walking.

Having reviewed the preceding, the Board has determined that 
continuation of the existing disability rating scheme is 
objectively warranted from the evidence at hand. 

Considering at first the claim for higher rating for 
degenerative arthritis of the left knee, the assigned 
evaluation for this disorder has been predicated upon the 
factor of limitation of motion. The current assigned rating 
is 20 percent. To warrant any increased rating, there would 
have to manifest leg flexion limited to 15 degrees, 
corresponding to a 30 percent rating under Diagnostic Code 
5260; or leg extension limited to 20 degrees, corresponding 
to a 30 percent rating under Diagnostic Code 5261. In the 
alternative, a combination of limitation upon flexion and 
extension that met the requirements for a 30 percent rating 
when considered jointly would substantiate an increased 
evaluation. See VAOPGCPREC 9-04.

The medical evidence of record upon review does not support a 
higher rating under the applicable criteria. On VA 
examination in June 2007, the Veteran demonstrated left knee 
range of motion from 10 to 90 degrees. There was pain only at 
endpoints of motion, and no further instance of additional 
diminished motion from repetitive use, weakness, fatigue, or 
other factors commonly considered when evaluating joint 
functional loss. Thus, there was no quantifiable additional 
lost mobility due to functional loss. See DeLuca, supra; 38 
C.F.R. §§ 4.45, 4.59. Applying the relevant rating criteria, 
the Veteran would receive at most a 10 percent rating based 
upon limitation of leg extension to 10 degrees. See 
Diagnostic Code 5261. Thus,           the initial VA 
examination findings do not support any increased rating 
based on limitation of motion. Turning to the more recent 
examination from October 2009, the preliminary measured range 
of motion was from 0 to 100 degrees. Here,             the 
capacity for knee flexion was arguably limited to 50 degrees 
by pain on use.           No other factors causing functional 
loss were present. DeLuca, supra. With knee flexion limited 
to 50 degrees, this would substantiate assignment again of no 
more than a 10 percent rating. See Diagnostic Code 5260. 
Rather, the currently assigned 20 percent evaluation appears 
to represent even a greater benefit than the recent 
evaluative record would indicate. It follows that an 
increased disability evaluation for degenerative arthritis of 
the left knee premised on limitation of motion is not 
objectively warranted. 

The Board has next considered whether any higher rating than 
20 percent may be assigned for left knee instability. On this 
subject, however, the examination findings have consistently 
shown a minimal measurable level of disability. Notably, 
tests of stability of the medial and lateral collateral 
ligaments, anterior and posterior cruciate ligaments, and 
medical and lateral meniscus on both VA examinations were 
entirely within normal limits. There is indication of 
acquired genu recurvatum with weakness and insecurity on 
weight bearing, locking pain and crepitus. The Veteran 
himself has described some episodes of knee locking and 
giving way. There is no other clinical evidence of knee 
instability or lateral subluxation that would otherwise be 
compensated under Diagnostic Code 5257. These findings 
support at most the existing 20 percent rating for moderate 
left knee instability, and do not contemplate a severe level 
of disability required to establish a 30 percent evaluation. 
Given objective confirmation of no left knee instability on 
repeat VA examination, and limited presence of weakness and 
insecurity in the left knee, the relevant examination 
findings show a moderate severity of service-connected 
disability. As a result, a higher disability rating than 20 
percent for knee instability is not found to be warranted. 

Also taken into account is the potential for any higher 
evaluation under other provisions of the VA rating schedule. 
To this effect, there is evidence of acquired genu 
recurvatum, with aforementioned left knee weakness and 
difficulty on weight bearing. Generally, such symptomatology 
could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5263 
for genu recurvatum and assigned a 10 percent rating. In this 
instance, however, the existence of left knee weakness and 
insecurity with weight bearing is already contemplated in the 
assignment of a 20 percent rating under Diagnostic Code 5257. 
Indeed, this is the only pertinent evidence of left knee 
instability. So to attempt to assign a separate additional 
rating for genu recurvatum based on these symptoms would 
contravene the applicable law against providing compensation 
twice for the same underlying disability. See 38 C.F.R. § 
4.14 (providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 203, 
206 (1993). 

There is no other schedular provision under which a higher 
rating could be assigned. This includes contemplation of the 
fact that the Veteran does not currently experience ankylosis 
in either knee, as would be evaluated under Diagnostic Code 
5256. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left knee disorder under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. Recent VA 
examination findings establish in this regard that the 
Veteran's left knee disorder while reportedly causing pain 
and some difficulty walking, had not resulted in any 
incapacitation over the previous year. There had been some 
reported loss of work, but no indication of substantial 
interference with working capacity. There is also no finding 
that               the Veteran's left knee disorder precludes 
participation in a more sedentary type of occupational 
environment. The Veteran's service-connected disability 
moreover  has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claims for 
increased ratings for left knee degenerative joint disease 
and knee instability. This determination takes into full 
account the potential availability of any "staged rating" 
based upon incremental increases in severity of service-
connected disability during the pendency of the claims under 
review. The preponderance of the evidence is against the 
claims, and under these circumstances the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).     


ORDER

A higher rating than 20 percent for degenerative joint 
disease, left knee, is denied. 

A higher rating than 20 percent for left knee instability is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


